Exhibit 10.4



RIGHT OF FIRST REFUSAL AGREEMENT

This Right of First Refusal Agreement (this "Agreement") is made and entered
into as of February 28, 2001, by and among Harold's Stores, Inc., an Oklahoma
corporation (the "Company"), the investors set forth on the Schedule of
Investors attached hereto (collectively, the "Investors"), and each of the
persons set forth on the Schedule of Family Shareholders attached hereto
(collectively, the "Family Shareholders").

RECITALS

WHEREAS, the Company and the Investors have entered into a Series 2001-A
Preferred Stock Purchase Agreement (the "Preferred Purchase Agreement"), whereby
the Company will sell, and the Investors will purchase, 300,000 shares of Series
2001-A Preferred Stock, $.01 par value per share (the "Preferred Stock"), of the
Company (the "Financing");

WHEREAS, the Preferred Purchase Agreement requires, as a condition to closing
the Financing, that the parties hereto enter into this Agreement; and

WHEREAS, the Family Shareholders desire to induce the Investors to consummate
the Financing.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



RIGHT OF FIRST REFUSAL

General

. Before any shares of the $.01 par value common stock of the Company (the "
Common Stock
") held by any of the Family Shareholders, excluding any shares acquired after
the date of this Agreement in open market purchases in the public securities
markets or pursuant to the Company's 1993 Employee Stock Purchase Plan, or upon
the exercise of options granted under the Company's 1993 Performance and Equity
Incentive Plan (the "
Family Shares
") may be sold or otherwise transferred, including any act of selling,
assigning, transferring, pledging, encumbering, giving and any other form of
conveying, whether voluntary or by operation of law (each a "
transfer
"), the holders of the Company's outstanding Preferred Stock and of any shares
of Common Stock into which the Preferred Stock is converted, excluding any
shares that have been sold in the public securities markets pursuant to an
effective registration statement or a valid exemption from such registration
(the "
Series A Holders
"), shall have rights of first refusal to purchase such Family Shares on the
terms and conditions set forth herein.



Notice of Proposed Transfer

.
If a Family Shareholder (a "
Selling Holder
") proposes to transfer any Family Shares, such Selling Holder shall deliver to
the Company and the Series A Holders a written notice (the "
Notice
") stating: (i) the Selling Holder's bona fide intention to transfer Family
Shares; (ii) the name of each proposed transferee, if in connection with a
transfer of shares other than into the public securities markets (a "
Private Sal e
"); (iii) the number of Family Shares to be transferred to each proposed
transferee if the transfer is a Private Sale and the consideration, if any, for
which the Selling Holder proposes to transfer the Family Shares; (iv) if the
transfer is to be made into the public securities markets (a "
Public Sale
"), the number of shares to be sold, the manner and timing of the intended
individual sales, the anticipated timing (not to exceed 90 days) of the sale of
all such shares to be sold in the proposed Public Sale and the Average Market
Price (defined below) of the shares to be sold; and (v) the deadline for
submission of the Initial Purchase Notice in accordance with the time limits set
forth in Section 1.3 below. If the proposed sale is by an "affiliate" of the
Company, or is of "restricted securities," each as defined in Rule 144
promulgated under the Securities Act of 1933, as amended (the "
Securities Act
"), then the Notice shall be accompanied by an opinion of counsel reasonably
acceptable to the Company that the proposed sale would be exempt from
registration under the Securities Act, or would be sold pursuant to an effective
registration statement under the Securities Act



Exercise of Right of First Refusal

.



After receipt of the Notice, the Series A Holders may, by giving written notice
to the Selling Holder (the "Initial Purchase Notice"), elect to purchase all,
but not less than all, of the Family Shares proposed to be transferred, at the
purchase price determined in accordance with Section 1.4 below. If the total
number of Shares that the Series A Holders elect to purchase exceeds the number
of Family Shares that the Selling Holder proposes to transfer, each Series A
Holder electing to purchase (each a "Purchasing Shareholder") shall be entitled
to purchase such holder's Pro Rata Share (as defined in Section 1.3(d)), of the
Family Shares to be transferred. The Initial Purchase Notice shall be given to
the Selling Holder within twenty (20) days after receipt of the Notice, in the
case of a proposed Private Sale, and within fifteen (15) days after receipt of
the Notice, in the case of a proposed Public Sale.

If the Series A Holders do not choose to purchase all of the available Family
Shares, the Selling Holder shall promptly give written notice (the "Second
Notice") to the Series A Holders who have elected to purchase (the "Purchasing
Shareholders"), which shall set forth (i) the number of Family Shares elected to
be purchased by the Purchasing Shareholders and the identity of the Purchasing
Shareholders so electing and number of Family Shares so elected to be purchased
by each of them, (ii) the number of Family Shares remaining available for
purchase, if the Purchasing Shareholders have not elected to purchase all of the
available Family Shares, and (iii) the deadline for submission of the Second
Purchase Notice in accordance with the time limits set forth in this Section
1.3. The Purchasing Shareholders may then elect by giving written notice to the
Selling Holder (the "Second Purchase Notice") to purchase the remaining
available Family Shares at the purchase price determined in accordance with
Section 1.4 below, as to each Purchasing Shareholder in accordance with its Pro
Rata Share. The Second Purchase Notice shall be given to the Selling Holder
within ten (10) days after receipt of the Second Notice, in the case of a
proposed Private Sale or a proposed Public Sale.

Notwithstanding the foregoing, the Family Shareholders may, as to not more than
30,000 shares in the aggregate for all Family Shareholders during any
three-month period, provide for an expedited Public Sale pursuant to the terms
of this Section 1.3(c). In such event, the Notice will specify in bold letters
at the top that it is being submitted pursuant to this Section 1.3(c) for an
expedited sale pursuant to the terms of this Section (an "Expedited Sale"). The
procedures applicable to a Public Sale shall apply to an Expedited Sale, except
that the Purchasing Shareholders will respond to the Notice within five (5)
business days after receipt of the Notice, and no Second Notice need be given.
For purposes of this Section 1.3(c), the term "business day" means any day,
other than a Saturday or Sunday, or any other day on which national banks in the
City of Atlanta are authorized to close.

For purposes of this Agreement, a Purchasing Shareholder's "Pro Rata Share" is a
fraction, the numerator of which is the number of shares of Common Stock held by
such holder (assuming conversion of all shares of Preferred Stock into shares of
Common Stock), and the denominator of which is the total number of shares of
Common Stock held by all Purchasing Shareholders. If the Purchasing Shareholders
do not elect to purchase all of the available Family Shares following receipt of
the Notice, then as to the remaining available Family Shares, the Pro Rata
Shares of Purchasing Shareholders electing to purchase such available shares
shall be proportionately increased to reflect a fraction, the numerator of which
is the number of shares of Common Stock held by each such holder (assuming
conversion of all shares of Preferred Stock into shares of Common Stock), and
the denominator of which is the total number of shares of Common Stock held by
all Purchasing Shareholders electing to purchase such available shares. If any
Purchasing Shareholder does not elect to purchase its full entitlement, it may
convey its unused right to purchase to any other Purchasing Shareholder(s).

Purchase Price

.
The purchase price for the Family Shares purchased by the Purchasing
Shareholders shall be the same price as the price offered to the proposed
transferee, subject to the following:



(a) If such price includes consideration other than cash, or if the Common Stock
is no longer traded on a securities exchange or on the over-the-counter market,
the cash equivalent value of the non-cash consideration or the value of the
shares to be purchased shall be determined by the mutual consent of the Selling
Holder and a majority-in-interest of the Purchasing Shareholders or, in the
absence of such agreement, by a third party appraiser mutually agreed upon by
such holder and a majority-in-interest of the Purchasing Shareholders; provided
that the fees and expenses of such appraiser shall be paid by the Company.

(b) In the context of a proposed Public Sale, and in the context of a proposed
transfer for no consideration while the Common Stock is traded on a securities
exchange or on the over-the-counter market, the price shall be equal to the
following applicable average market price (the "Average Market Price") of the
Common Stock to be transferred as of the trading day immediately preceding the
date of the Notice, or such other price as may be agreed by the Selling Holder
and a majority-in-interest of the Purchasing Shareholders :



(i) If traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the Common Stock on such exchange over the
twenty (20) trading day period ending on the trading day prior to the date of
the Notice, adjusted appropriately for any stock splits, stock dividends or
similar changes in capitalization occurring during such period;



(ii) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid prices over the twenty (20) trading day period ending
on the trading day prior to the date of the Notice, adjusted appropriately for
any stock splits, stock dividends or similar changes in capitalization occurring
during such period.

Payment

.
Payment of the purchase price shall be made in cash (by wire transfer or check)
within (a) 15 days after delivery of the Initial Purchase Notice or, if
applicable, the Second Purchase Notice, in the case of a proposed Private Sale;
provided
that if the proposed Private Sale involves consideration other than cash, or no
consideration, payment shall be made within 15 days after the consideration to
be paid by the Purchasing Shareholders is determined pursuant to Section 1.4(a);
or (b) 5 days after delivery of the Initial Purchase Notice or, if applicable,
the Second Purchase Notice, in the case of a proposed Public Sale. The
Purchasing Shareholders' obligation to consummate such purchase shall be
conditioned upon the Selling Holder's delivery of original share certificates
representing the Family Shares to be sold, together with customary
representations and warranties and instruments of conveyance, so that the
Purchasing Shareholders take title to such shares free of all liens and
encumbrances. The Family Shareholders will cooperate in good faith with the
Purchasing Shareholders to provide such deliveries and otherwise to consummate
the transactions contemplated hereby.



Family Shareholder's Right to Transfer

.
If all of the Family Shares proposed in the Notice to be transferred are not
purchased by the Series A Holders within the time frames provided herein, the
Selling Holder may transfer all of such Family Shares in accordance with the
terms described in the Notice, provided that such transfer (i) is consummated
within 90 days after the date of the Notice, (ii) is in accordance with all of
the terms of this Agreement and all other agreements between or among such
Family Shareholder, the Series A Holders and the Company and (iii) is effected
in accordance with any applicable securities laws. Any Family Shares transferred
pursuant to this Section 1.6 in connection with a Public Sale shall no longer be
subject to the restrictions of this Agreement, but in connection with any
transfer pursuant to a Private Sale, the transferee shall agree in writing to be
bound by the restrictions set forth in this Agreement as to the transferred
Family Shares as a "Family Shareholder" hereunder unless such Private Sale is a
bona fide sale to a person or entity that is neither a Family Shareholder nor an
affiliate of a Family Shareholder (in which case such shares shall no longer be
subject to the restrictions in this Agreement). If the Family Shares described
in the Notice are not transferred in accordance with the terms described in the
Notice within such period, a new Notice shall be given to the Series A Holders
and the Company, and the Series A Holders shall again be offered a right of
first refusal pursuant to this Agreement, before any Family Shares held by the
Family Shareholders may be sold or otherwise transferred.



Certain Limitations

. Except as may otherwise be expressly agreed by a majority-in-interest of the
Series A Holders, no Family Shareholder may submit an additional Notice with
respect to another proposed transfer for so long as the period during which the
Series A Holders may exercise their first refusal rights pursuant to Section 1.3
and acquire shares pursuant to Section 1.5 remains open as to a prior Notice
submitted by that Family Shareholder.



 



LIMITATIONS ON RIGHT OF FIRST REFUSAL

Non-applicable Transfers

. The restrictions on transfers set forth in Section 1 of this Agreement shall
not apply where the transfer of securities by a selling Family Shareholder is:



to such selling Family Shareholder's "immediate family" (for purposes of this
Agreement, such Family Shareholder's spouse, parents and siblings, and children,
grandchildren or other lineal descendants, whether natural or adopted, and the
spouses of any of them), or to a custodian, trustee or other fiduciary for the
account of the selling Family Shareholder or members of the selling Family
Shareholder's immediate family in connection with an estate planning
transaction, or a distribution by any trustee of shares to a selling Family
Shareholder or a member of the selling Family Shareholder's immediate family;

pursuant to sales permitted by and effected in compliance with Rule 144
promulgated under the Securities Act, or pursuant to transfers to charitable
institutions or other gifts involving a bona fide donative intent; provided,
however, that the amount of Family Shares transferred by all Family Shareholders
under this Section 2.1(b) shall not exceed the greater of either of the
following limitations: (1) in any consecutive three-month period, 1% of the
total number of shares of Common Stock outstanding (without regard to any
securities that may be convertible into, or exercisable or exchangeable for,
Common Stock), or (2) in any consecutive three-month period, 25% of the average
weekly trading volume of the Common Stock on the American Stock Exchange or such
other principal exchange or market upon which the Common Stock is then listed or
quoted for the four calendar weeks immediately preceding the proposed sale;

by operation of law, or pursuant to a bequest or inheritance, in connection with
the distribution of the estate of a deceased Family Shareholder upon his or her
death;

to one or more Series A Holders;

to a corporation or other entity that would be considered an "affiliate" (as
defined in the Securities Act) of such Family Shareholder;

pursuant to a public offering registered under the Securities Act; or

to a bona fide pledgee reasonably acceptable to a majority-in-interest of the
Investors in connection with the granting of a security interest with respect to
the pledged shares (and a U.S. FDIC-insured commercial bank or savings bank with
assets in excess of $100 million shall be deemed to be reasonably acceptable to
the Investors);



provided

that, except in the case of transfers pursuant to subsections (b), (d) and (f),
as to which this Agreement shall cease to apply to the transferee, the
transferee agrees in writing to be bound by the restrictions set forth in this
Agreement as to such transferred Family Shares as a "Family Shareholder"
hereunder.



Termination

. This Agreement shall terminate immediately upon the date that the Series A
Holders no longer hold, beneficially or of record, shares of Common Stock
(including shares of Common Stock issuable upon the conversion of the
outstanding Preferred Stock) representing at least 10% of the Company's
outstanding Common Stock (treating the outstanding Common Stock and shares of
Common Stock issuable upon the conversion of the Preferred Stock as outstanding
in the aggregate).



Legends; Transfer

.



Each certificate representing the Family Shareholders' shares, other than
certificates that are as of the date of this Agreement issued in "street name"
and under which the Family Shareholders beneficially own shares, and any
certificates issued to their successors and assigns who remain bound by this
Agreement, shall be endorsed by the Company with a legend reading substantially
as follows:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO, AND MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH, AN AGREEMENT AMONG THE COMPANY, THE HOLDER
OF THESE SECURITIES AND CERTAIN OTHER HOLDERS OF THE COMPANY'S STOCK, WHICH
INCLUDES RIGHTS OF FIRST REFUSAL, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICES OF THE COMPANY."

The Company shall not transfer any of the Family Shares on its books without
first ascertaining compliance with all of the applicable provisions of this
Agreement with respect to such transfer.



MISCELLANEOUS

Successors and Assigns

. Subject to the exceptions specifically set forth in this Agreement, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective executors, administrators, heirs, successors and permitted
assigns of the parties.



Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Oklahoma without regard to the conflicts of laws principles
thereof.



Counterparts

. This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.



Headings

. The section headings of this Agreement are for convenience and shall not by
themselves determine the interpretation of this Agreement.



Notices

. Any notice required or permitted hereunder shall be given in writing and shall
be conclusively deemed effectively given upon personal delivery, or by delivery
by overnight courier, or delivery via telecopy (with confirmation of receipt),
or five (5) days after deposit in the United States mail, by registered or
certified mail, postage prepaid, addressed: (i) if to the Company, as follows:





Harold's Stores, Inc.

765 Asp

Norman, Oklahoma 73070

Attn: Chief Financial Officer

Telecopy: (405) 366-2538



with a copy to: Crowe & Dunlevy

1800 Mid-America Tower

20 North Broadway

Oklahoma City, Oklahoma 73102

Attn: Michael M. Stewart, Esq.

Telecopy: (405) 272-5238

 

(ii) if to a Family Shareholder, to such Family Shareholder's address as set
forth on the Schedule of Family Shareholders attached hereto, (iii) if to an
Investor, to such Investor's address as set forth on the Schedule of Investors
attached hereto, or at such other address as the parties may designate by ten
(10) days advance written notice to the other parties, with a copy to:



Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attn: Thomas C. Herman, Esq.

Telecopy: (404) 853-8806



and



Robert Anderson Consulting LLC

4401 Northside Parkway

Suite 340

Atlanta, Georgia 30327

Attn: Robert L. Anderson

Telecopy: (404) 949-3156



 

and (iv) if to Series A Holders other than the Investors, at such address as
such Series A Holders provide to the Company from time to time for purposes of
the notices provision of this Agreement.

 

Amendment of Agreement

. Any provision of this Agreement may be amended by a written instrument signed
by the Company, the Family Shareholders holding a majority of the then
outstanding shares of Common Stock held by the Family Shareholders, and a
majority-in-interest of the Series A Holders.



Status of Shares Purchased by Company

. Shares of Common Stock purchased by the Company pursuant hereto shall not be
deemed to be outstanding, and shall revert to authorized, and unissued shares.



Entire Agreement

. This Agreement constitutes the entire agreement between the Family
Shareholders, the Investors and the Company relative to the subject matter
hereof and supersedes any previous agreements or negotiations among the parties.



[Signatures Appear on Following Pages]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above set forth.

"Company"

Harold's Stores, Inc.

By: /s/ H. Rainey Powell

Name: H. Rainey Powell

Title: President



"Family Shareholders"

/s/ H. Rainey Powell, Attorney-In-Fact for Harold G. Powell

Harold G. Powell, individually and as Trustee under the Harold G. Powell Family
Revocable Trust, UA dated 9/7/93, and under the Harold G. Powell Revocable Trust
dated 9/8/93

/s/ H. Rainey Powell, Attorney-In-Fact for Anna M. Powell

Anna M. Powell, individually and as Trustee under the Harold G. Powell Revocable
Trust dated 9/8/93

/s/ Rebecca Powell Casey

Rebecca Powell Casey, individually and as custodian for Meredith M. Casey,
Lindsey M. Casey and Bryan A. Casey under the Texas UGMA

/s/ Michael T. Casey

Michael T. Casey, individually and as Trustee under the H. Rainey Powell and
Mary U. Powell 1997 Irrevocable Trust

/s/ H. Rainey Powell

H. Rainey Powell, individually and as custodian for Elizabeth M. Powell and Alex
M. Powell under the Oklahoma UTMA

/s/ Mary U. Powell

Mary U. Powell

 

/s/ Lisa Powell Hunt

Lisa Powell Hunt, individually and as custodian for Miles M. Hunt, Patrick M.
Hunt and Hayden E. Hunt under the Texas UGMA

/s/ Clay M. Hunt

Clay M. Hunt



Arvest Trust Company, N.A., as Trustee*

 

By: /s/ Lewis W. Beckett

Name: Lewis W. Beckett

Title: Sr. Vice President



*Executed as Trustee with respect to:

Elizabeth M. Powell Trust A

Elizabeth M. Powell Trust B

"Investors"



INTER-HIM, N.V.

By: /s/ Robert L. Anderson

Robert L. Anderson

Attorney-In-Fact

 

 

 

 

SCHEDULE OF INVESTORS



INTER-HIM, N.V.

Switzerland Representative Office

Im Langacker 16

Postfach

CH - 5401 Baden

Schweiz

Attn.: Mr. Victor Hoogstraal

Telecopy: +41 56 483 0389



SCHEDULE OF FAMILY SHAREHOLDERS



 

Harold G. Powell

2516 Walnut Road

Norman, OK 73072



Anna M. Powell

2516 Walnut Road

Norman, OK 73072



Rebecca Powell Casey

3835 Shenandoah

Dallas, TX 75205



Michael T. Casey

3835 Shenandoah

Dallas, TX 75205



H. Rainey Powell

1926 Pin Oak Circle

Norman, OK 73072



Mary U. Powell

1926 Pin Oak Circle

Norman, OK 73072



Lisa Powell Hunt

3940 Marquette

Dallas, TX 75225



Clay M. Hunt

3940 Marquette

Dallas, TX 75225

 

Arvest Trust Company, N.A., as Trustee

200 East Main Street

P.O. Drawer 900

Norman, OK 73069



 

939620